                                           Case 3:15-cr-00067-HTW-FKB Document 43-1 Filed 10/23/18 Page 1 of 4
 10/11/2018 03:10 PM PDT                                                                                                                               Version 7.1   Page 1   of 4

                                                                                     U.S. Courts
                                                                                 Case Inquiry Report
                                                             Case Num: DMSS315CR000067; Party Num: N/A; Payee Code: N/A
                                                            Show Party Details: Y; Show Payee Details: Y; Show Transactions: Y




Case Number    DMSS315CR000067            Case Title   USA V BENJAMIN
Summary Party Information:
   Party#    Party Code      Party Name                   Account Code   Debt Type                         JS Account #          Total Owed   Total Collected    Total Outstanding
   001       PTY5982         IRB BENJAMIN                 PCCA4919       SPECIAL PENALTY ASSESSMENT                                  100.00           100.00                  0.00
   001       PTY5982         IRB BENJAMIN                 PCCA4919       FINE-CRIME VICTIMS FUND                                 100,000.00       100,000.00                  0.00
   001       PTY5982         IRB BENJAMIN                 PCCA4919       RESTITUTION ASSETS FORFEITURE                           260,782.00       260,782.00                  0.00
                                                                                                                                 360,882.00       360,882.00                  0.00

Registry Information:
   Depository Code      Depository Name                                        Account Type                                 Account Number    Depository Total




                                                                                                                                                  EXHIBIT A
                                        Case 3:15-cr-00067-HTW-FKB Document 43-1 Filed 10/23/18 Page 2 of 4
 10/11/2018 03:10 PM PDT                                                                                                                        Version 7.1   Page 2   of 4

                                                                           U.S. Courts
                                                                       Case Inquiry Report
                                                   Case Num: DMSS315CR000067; Party Num: N/A; Payee Code: N/A
                                                  Show Party Details: Y; Show Payee Details: Y; Show Transactions: Y




Detailed Party Information:
   Party #   Party Code       Party Name
   001       PTY5982          IRB BENJAMIN
                                                                Debt Type
                                                                SPECIAL PENALTY ASSESSMENT
                                                                                 Principal         Interest            Penalty         Total
                                                          Fund                    504100                                              N/A
                                                          Owed                     100.00            0.00               0.00        100.00
                                                          Collected                100.00            0.00               0.00        100.00
                                                          Outstanding                0.00            0.00               0.00          0.00

                                                          Apportioned                 0.00           0.00               N/A           0.00
                                                          Paid                        0.00           0.00               N/A           0.00
                                                          Refunded                    0.00           0.00               N/A           0.00
                                                          Available                 100.00           0.00               N/A         100.00


                                                                FINE-CRIME VICTIMS FUND
                                                                                  Principal        Interest            Penalty          Total
                                                          Fund                     504100          504100              109900          N/A
                                                          Owed                  100,000.00            0.00              0.00     100,000.00
                                                          Collected             100,000.00            0.00              0.00     100,000.00
                                                          Outstanding                 0.00            0.00              0.00           0.00

                                                          Apportioned                  0.00          0.00               N/A            0.00
                                                          Paid                         0.00          0.00               N/A            0.00
                                                          Refunded                     0.00          0.00               N/A            0.00
                                                          Available              100,000.00          0.00               N/A      100,000.00


                                                                RESTITUTION ASSETS FORFEITURE
                                                                                  Principal        Interest            Penalty          Total
                                                          Fund                     6855XX          504100              109900          N/A
                                                          Owed                  260,782.00            0.00              0.00     260,782.00
                                                          Collected             260,782.00            0.00              0.00     260,782.00
                                                          Outstanding                 0.00            0.00              0.00           0.00

                                                          Apportioned                  0.00          0.00               N/A            0.00
                                                          Paid
                                                          Refunded
                                                                                       0.00
                                                                                       0.00
                                                                                                     0.00
                                                                                                     0.00
                                                                                                                        N/A
                                                                                                                        N/A
                                                                                                                                        EXHIBIT A
                                                                                                                                       0.00
                                                                                                                                       0.00
                          Case 3:15-cr-00067-HTW-FKB Document 43-1 Filed 10/23/18 Page 3 of 4
10/11/2018 03:10 PM PDT                                                                                                           Version 7.1   Page 3   of 4

                                                             U.S. Courts
                                                         Case Inquiry Report
                                     Case Num: DMSS315CR000067; Party Num: N/A; Payee Code: N/A
                                    Show Party Details: Y; Show Payee Details: Y; Show Transactions: Y




                                            Available           260,782.00             0.00               N/A      260,782.00


                                                 Totals
                                                                  Principal          Interest            Penalty          Total
                                            Owed                360,882.00              0.00              0.00     360,882.00
                                            Collected           360,882.00              0.00              0.00     360,882.00
                                            Outstanding               0.00              0.00              0.00           0.00

                                            Apportioned               0.00             0.00               N/A            0.00
                                            Paid                      0.00             0.00               N/A            0.00
                                            Refunded                  0.00             0.00               N/A            0.00
                                            Available           360,882.00             0.00               N/A      360,882.00




                                                                                                                          EXHIBIT A
                                      Case 3:15-cr-00067-HTW-FKB Document 43-1 Filed 10/23/18 Page 4 of 4
 10/11/2018 03:10 PM PDT                                                                                                                    Version 7.1    Page 4   of 4

                                                                                    U.S. Courts
                                                                                Case Inquiry Report
                                                            Case Num: DMSS315CR000067; Party Num: N/A; Payee Code: N/A
                                                           Show Party Details: Y; Show Payee Details: Y; Show Transactions: Y




Transaction Information:
Document                                          Document   Accomplished                                      Party/Payee           Doc    Trans
Type/Number*                                      Date       Date         Line Type            Amount          Name                  Actn   Type    Fund
      Account                   Debt Type      Debt                                    Payee             Depository    J/S Account
      Number                    Line#          Type                                    Line#             Line#         Code
CT 34643044536                                    04/20/2017 04/21/2017   PR                    100.00        IRB BENJAMIN           O      04      504100
      DMSS315CR000067-001       1              SPECIAL PENALTY ASSESSMENT

CT 34643044536                                    04/20/2017  04/21/2017    PR             100,000.00         IRB BENJAMIN           O      04      504100
      DMSS315CR000067-001       2              FINE-CRIME VICTIMS FUND

CT 34643044536                                    04/20/2017 04/21/2017  PR                260,782.00         IRB BENJAMIN           O      06      6855XX
      DMSS315CR000067-001       3              RESTITUTION ASSETS FORFEITURE


* Document Type Legend
    Document Type           Document Type Name
    CT                      Cash Receipt - CCA Automated




                                                                                                                                         EXHIBIT A
